Title: From Thomas Boylston Adams to Orchard Cook, 14 November 1811
From: Adams, Thomas Boylston
To: Cook, Orchard



Sir.
Quincy November 14th 1811

I have just received, on my return from Boston, this Evening, your favour of the 10th: instant, and cannot but express my regret that you have found it necessary, for your own vindication, to enter into so ample an explanation of the difficulties you have recently encountered. I am very desirous of avoiding any personal interference in the disputes of individuals, with whom I have no immediate connection, other than that, which results from an Official Station, and I am happy to find, by your letter, that I stand exonerated, in your mind, from any intentional agency in the transaction to which you allude. Before the receipt of you letter I had been confidentially informed, that your last letter to me, on the subject of nominations, was in the hands of the Honble: Mr: Carlton, and that use had been made of it to your prejudice. The first suggestion was, that only a copy was in his possession, as in your letter to me, but afterwards it was said, that your original letter was in the hands of that Gentleman, the last of which is probably the fact. I cannot say but the first surmise of such an incident cause a momentary hesitation as to the truth of it, for I really believed your letter was in my drawer under lock & key; but on second thought, it occurred, that I had communicated the original to the members of Council, from your section, and that I could not remember it having been returned to me. The communication, on my part, was voluntary and for the purpose of interchanging information among the Members of the Executive Council, nor was I at all solicitous whether any letter addressed to me, of a publick nature and relating to Candidates for Office, was in my custody, or in that of any member of the board; for as I found no disposition to reserve, on the part of others, I discovered none on mine; always supposing that such communications were under the seal of secrecy and would not travel out of the Council Chamber. Having thus informed you of the manner in which this occurrence was brought about, and renewing my expressions of regret, that it has been productive of unpleasant apprehensions to you, I must refrain from comment, least in the future consequences predicted by you as likely to flow from it, I may find myself implicated in difficulties, which I must disclaim all agency in having been instrumental in exciting, and which I am extremely desirous should subside, not only for the publick good but for the sake of the reputation of the parties unhappily concerned.
I began a Letter to the Honble: Mr: Carlton yesterday, which I was able to finish only to day, and it will go by the same Mail with this to you. I have barely informed him, that I had heard it said, from high Authority, that your letter to me had been used to your disadvantage and that he was in possession of it; Also requesting a return of the Letter to me. I am perswaded that it will be returned to me, and I hope without any such use having been made of it as is suggested. I must ask the favour of you to preserve this letter, as I shall your’s from the inspection of any other person; for I think it a correct rule of correspondence, as well as of oral & colloquial intercourse between man & man, that nothing should be written or spoken, that we should be unwilling to say before the face of the person or party implicated, either to his prejudice or praise. And when difficulties have been unnaturally created, it is no time to destroy any part of the evidence by which they have been attempted to be allayed.
I formed a favourable opinion of the character and acquirements of your friend Dr: Rose during my intercourse with him on my visit to the County of Lincoln. I wish we had a Land Office in this State that he might be the Surveyor-General, as they have in Pennsylvania; at any rate, I should be pleased to see that Gentleman in some station where his peculiar talents might be employed in the service of the Commonwealth.
I perceive the delicacy of your present situation and I hope you will have the necessary courage to encounter it with honour to yourself—and with credit to the Government. Your display of courage must, as you are situated, be, in the field of forbearance, and I therefore recommend your taking no notice whatever of the publication in the Centinel. All our enemies want is to divide, well knowing that it is their only chance of victory over the Republican phalanx. I am Sir, Respectfully your Hble Servt
Thomas B Adams—